COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In re H.D., a Child

Appellate case number:    01-12-00007-CV

Trial court case number: 1052475

Trial court:              310th District Court of Harris County

Date motion filed:        May 24, 2013

Party filing motion:      appellant, M.D.

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Panel consists of: Justices Keyes, Sharp, and Huddle


Date: October 1, 2013